Citation Nr: 0004324
Decision Date: 02/17/00	Archive Date: 09/08/00

DOCKET NO. 96-13 548               DATE FEB 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

1. Entitlement to service connection for acne vulgaris. 

2. Entitlement to service connection for a left knee disability. 

3. The propriety of the initial noncompensable rating assigned
following a grant of service connection for a right knee
disability.

REPRESENTATION 

Appellant represented by: Vietnam Veterans of America

ATTORNEY FOR THE BOARD

L. Cryan

INTRODUCTION

The veteran had active service from July 1994 to August 1995.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a November 1995 rating decision by the Detroit,
Michigan, Regional Office (RO) of the Department of Veterans
Affairs (VA) which, inter alia, granted service connection for a
right knee disability and assigned a noncompensable evaluation
effective from August 1995, as well as denied entitlement to
service connection for a left knee disability and for acne
vulgaris. Although the issues were not fully and accurately set
forth in the Board's prior remand, the Board now notes that the
veteran timely appealed the RO's decision on each of these issues
to the Board.

The case was remanded back to the RO in November 1997 to schedule
a Travel Board hearing. The veteran was thereafter scheduled for a
Travel Board hearing to be held on November 1, 1999. However, as
the veteran failed to report to the scheduled hearing, the claims
file has been forwarded to the Board,,

The Board notes that the RO adjudicated the right knee disability
claim as one for an increased rating for PTSD. However, in light of
the distinction noted by the United States Court of Appeals for
Veterans Claims (formerly, the United States Court of Veterans
Appeals) (Court) in the recently-issued case Fenderson v. West, 12
Vet. App. 119, 126 (1999), the Board has recharacterized the issue
as one involving the propriety of the initial evaluation assigned.

The Board's decision on the service connection claims is set forth
below. However, the claim for a higher evaluation is set forth in
the REMAND following the order portion of the decision.

FINDINGS OF FACT

1. Documents associated with the veteran's entrance into active
service reflect that his acne existed prior to service, and there
is no competent medical evidence that

- 2 -

the veteran's preexisting acne vulgaris increased in severity
during, or as a result of, service.

2. There is no competent evidence of a nexus between, Osgood
Schlatter's disease of the left knee, ACL (anterior cruciate
ligament) deficient left knee, or status post meniscectomy of the
left knee and the veteran's active military service.

CONCLUSIONS OF LAW

1. The claim for service connection for acne vulgaris is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim for service connection for left knee disability is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent laws and regulations provide that service connection may
be granted for disability resulting from disease or injury incurred
in the line of duty or for aggravation of a pre-existing injury
suffered, or disease contracted in the line of duty. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.3 03, 3.304 (1999). Service
connection may also be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

Every person employed in the active military, naval, or air service
shall be taken to have been in sound condition when examined,
accepted and enrolled for service, except as to defects,
infirmities, or disorders noted at the time of the examination,
acceptance and enrollment, or where clear and unmistakable evidence
demonstrates that the injury or disease existed before acceptance
and enrollment and was not aggravated by such service. 38 U.S.C.A.
1111, 1137 (West 1991).

- 3 -

A pre-existing injury or disease will be considered to have been
aggravated by active service where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability was due to the natural progress of
the disease. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(a)
(1996). The underlying disorder, as opposed to the symptoms, must
be shown to have worsened in order to find aggravation. See Hunt v.
Derwinski, 1 Vet. App. 2921) 297 (1991).

However, the first responsibility of a claimant is to present a
well-grounded claim; one that is plausible and capable of
substantiation. See 38 U.S.C.A. 5107(a) (West 1991). The veteran
has "the burden of submitting evidence sufficient to justify a
belief by a fair and impartial individual that the claim is well
grounded." Id, Robinette v. Brown, 8 Vet. App. 69, 73 (1995). A
well grounded claim is "a plausible claim, one which is meritorious
on its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of
[5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (199 1). In the
absence of evidence of a well-grounded claim, there is no duty to
assist the claimant in developing the facts pertinent to the claim,
and the claim must fail. Epps v. Gober, 126 F.3d 1464 (Fed. Cir.
1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6
Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

In order for a claim for service connection to be well-grounded,
there must be competent evidence (lay or medical, as appropriate)
of: (1) a current disability; (2) an in-service injury or disease;
and (3) a nexus between the current disability and the in-service
injury or disease. Epps, 126 F.3d at 1468; see also Caluza v.
Brown, 7 Vet. App. 498, 506 (1995).

A. Acne Vulgaris

In this case, the veteran contends that his acne vulgaris either
began during service or was aggravated during service.

4 -

A February 1994 Applicant Medical Prescreening Form reflects the
veteran's report that he had previously used Retin A for acne, but
was not using that medication at that time. The report of the
veteran's enlistment examination also conducted in February 1994
includes the examiner's notation, in the summary portion of the
examination report, which apparently indicates that the veteran was
"presently using topical rx [prescription] for acne." The only in-
service record pertaining to acne reflects that, in September 1994,
the veteran sought treatment for skin problems involving his face
and armpit. The examiner noted pustules, tenderness and erythema.
The assessment was tinea pedis, impetigo, and acne. Topical
ointments were prescribed and the veteran was not referred to the
dermatology clinic at that time. The veteran subsequently underwent
medical separation for bilateral knee disabilities in August 1995.

The veteran was afforded a VA examination in September 1995 in
conjunction with his claim for service connection for acne
vulgarism At that time, the examiner noted that the veteran had
severe nodular cystic acne of the face principle from the lower
half of the face, more so than the forehead, which has caused
pitting and scarring. The veteran reported that private doctors
treated his acne prior to his entry into service, but that doctors
had refused to treat this problem at all of his duty stations. The
pertinent diagnosis was acne vulgaris, very active at that time.

Outpatient treatment records show that the veteran sought VA
treatment for his cystic acne in October 1995. At that time, he
resumed treatment of Accutane for his acne.

As indicated above, both the veteran (on the Applicant Medical
Prescreening Form) and the VA examiner who conducted his enlistment
examination noted the veteran's acne. As this evidence establishes
that the veteran's acne preexisted service, he is not entitled to
the presumption of soundness at service entry as to that condition.

In this case, however, there is no medical evidence indicating that
the veteran, s disability underwent an increase in severity during
service. While as noted above, service medical records dated in
September 1994 show treatment for symptoms of

- 5 -

acne, there is no indication of record that such symptoms were
reflective of more than flare-ups of such a disability. Moreover,
other than the isolated September 1994 treatment for acne, the
service medical records do not reflect any additional treatment in
service for acne. Moreover, while the report of the VA examination
conducted in September 1995-within two months of the veteran's
discharge from active service-shows very active acne vulgaris at
that time, the examiner did not indicate that such symptoms were
reflective of more than flare-ups of such a disability. As noted
above, the Court has emphasized that flare-ups of a disability do
not constitute a permanent increase in severity. See Hunt, 1 Vet.
App. at 295.

Furthermore, while the veteran may well believe that his current
acne is related to his active military service, as a lay person
without medical training or expertise, he is not competent to offer
an opinion on medical matters, such as the diagnosis of a
disability and, in this case, an opinion as to the relationship
between that disability and a service-connected disability. See
Jones v. Derwinski, 7 Vet. App. 134, 137 (1994): Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992). A claim must be
supported by evidence and sound medical principles, not just
assertions. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In the absence of medical evidence indicating that the veteran has
experienced a permanent increase in the underlying severity of the
disorder during, or as a result of, active service, there is,
essentially, no medical evidence of a nexus between the veteran's
preexisting acne and his military service. Hence, the veteran's
claim is not plausible and must be denied as not well grounded.

B. Left Knee Disorder

Medical reports from St. Mary's Hospital show that the veteran
underwent arthroscopic surgery for a transverse tear involving the
entire meniscus of the left knee in March 1992. The veteran's 1992
arthroscopic left knee surgery is also well documented on his
February 1994 enlistment examination.

The veteran underwent orthopedic consultation in February 1994. At
that time, the veteran reported that he suffered the injury to his
knee while playing football, but

- 6 -

that he recovered fully. The examiner indicated a normal left knee
without effusion, thickening or crepitus. Full range of motion with
normal strength was also noted. The menisci, ligaments and quad
apparatus were all normal. The examiner reviewed x-rays that showed
normal bony structure and concluded that the left knee was
functioning normally. The veteran was thereafter found fit for
active duty.

The veteran's service medical records reflect that he sought
treatment for bilateral knee pain on several occasions in December
1994 and January and February 1995. The report of an orthopedic
evaluation in late February 1995 includes a reported history of
surgery in 10th grade for tom ligaments in the left knee due to a
football injury. The veteran was diagnosed with bilateral patellar
femoral syndrome,, chronic, severe; iliotibial band syndrome; and
Osgood Schlatter's Disease of the right knee. Following Medical
Board evaluation, during which it was determined that none of the
disabilities preexisted service, the veteran was discharged.

At the time of the September 1995 VA examination conducted in
connection with the veteran's claim for benefits, he complained of
bilateral knee pain. While the examiner diagnosed "bilateral knee
pain," he noted that no residuals were found clinically. The
examiner noted that X-rays revealed mild Osgood-Schlatter's disease
on the left and questionably on the right, he also indicated that
'it does not appear to be active presently.".

An outpatient medical record dated in September 1995 shows that the
veteran presented with complaints of bilateral knee pain. The
examiner diagnosed ACL deficient left knee and prescribed a knee
brace. A largely illegible outpatient treatment record dated in
September 1996 reflects an assessment of status post meniscectomy,
EPTS (existing prior to service).

The Board acknowledges that disabilities affecting both of the
veteran's knees was noted in service-specifically, patellofemoral
syndrome and iliotibial band syndrome-and that the veteran has
continued to complain of experiencing pain in the left knee during
and since service. However, the veteran is not currently diagnosed
with any left knee disability that is medically shown to be related
to his active military service, to include the complaints and
diagnoses pertaining to the left

- 7 -

knee therein. Post-service, the record reflects pertinent diagnoses
of Osgood- Schlatter disease (demonstrated on x-ray), ACL (anterior
cruciate ligament) deficient left knee, and status post
meniscectomy of the left knee. However, none of these conditions
was diagnosed in service, and there is no medical indication that
such conditions are in any way related to those noted by the
Medical Board in service Significantly, the record does not
include, and the veteran has not indicated the existence of, a
medical opinion establishing a nexus between any current left knee
disorder and the veteran's active military service. Furthermore,
for the same reasons as those noted above, the veteran cannot
establish that his claim is well grounded solely on the basis of
his (or his representative's) assertions.

In the absence of competent medical evidence to support the claim,
the Board must conclude that the claim for service connection for
a left knee disability is not plausible, and, hence, not well
grounded.

C. Conclusion

For the foregoing reasons, the Board must conclude that the
veteran's claims for service connection are not well grounded. As
such, the VA is under no duty to assist the veteran in developing
the facts pertinent to either claim. See Epps, 126 F.3d at 1468.
Furthermore, the Board is aware of no circumstances in these
matters that would put the VA on notice that any additional
relevant evidence may exist which, if obtained, would well-ground
either of the appellant's claims of entitlement to service
connection. See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

While the RO did not explicitly deny the claim for service
connection for acne vulgaris as not well grounded, the Court has
held that "when a RO does not specifically address the question of
whether a claim is well grounded but rather, as here, proceeds to
adjudication on the merits, there is no prejudice to the veteran
solely from the omission of the well-grounded analysis." See Meyer
v. Brown, 9 Vet. App. 425, 432 (1996). The Board would point out,
moreover, that in its January 1996 Statement of the Case, the RO
set forth the legal requirement of presenting a well-grounded
claim, as well as explained the basis for the denial of

8 -

each claim. Hence, the Board concludes that the duty to inform has
been met. See 38 U.S.C.A. 5103(a); Robinette v. Brown, 8 Vet. App.
69, 77-78 (1995).

ORDER

In the absence of evidence of a well-grounded claim, service
connection for acne vulgaris is denied.

In the absence of evidence of a well-grounded claim, service
connection for a left knee disability is denied.

REMAND

The RO has already established service connection for an
unspecified right knee disability. Hence, a claim for a higher
evaluation for that disability is well grounded. See Caffrey v.
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 12 Vet.
App. 629, 631-632 (1992). Furthermore, the duty to assist doctrine
mandates that the VA assist the veteran in the development of a
well- grounded claim. See 38 U.S.C.A. 5107(b).

The examiner who examined the veteran more than four years ago
indicated that although the veteran complained of pain, there were
then no residuals of a knee disability. Since that time, however,
the record includes notations of complaints of pain and "giving
away" of the right knee, and well as a diagnosis of meniscus tear
of the right knee. A September 1996 medical record also indicated
that the veteran would be undergoing MRI of both knees, and that he
was to return thereafter; the rest of that record is essentially
illegible.

In view of the foregoing, the Board finds that a thorough
orthopedic examination of the veteran's right knee would be helpful
in adjudicating the claim for a higher evaluation. The examiner
should specifically indicate the extent of any functional loss
experienced due to pain and other factors, to include with use and
during flare-

- 9 -

ups, and the RO should consider such notations in adjudicating the
claim. See 38 C.F.R. 4.40, 4.45 (1999). All outstanding medical
treatment records, to include the result of any MRI or other tests
or studies, should be obtained and associated with the claims file
prior to the veteran undergoing further evaluation. Further, in
adjudicating the claim, the RO should also consider whether "staged
rating" (as discussed in the Fenderson case) is appropriate.

Accordingly, this claim is hereby REMANDED for the following
action:

1. The RO should obtain and associate with the claims file copies
of all outstanding medical records pertaining to the veteran's
right knee, to include reports of any MRI or other tests/studies.

2 The veteran should be afforded a VA orthopedic examination to
determine the current nature, extent, and manifestations of the
veteran's service-connected right knee disability. All indicated x-
rays and other tests/studies, to include range of motion testing
(described in degrees), should be completed, and all clinical
findings should be reported in detail. The entire claimsfile, to
include a copy of this REMAND and all evidence added to the record
pursuant thereto, must be made available to and be reviewed by the
examiner. The orthopedic examiner should specifically indicate
whether the veteran exhibits pain, weakened movement, excess
fatigability, or incoordination associated with the right knee,
during the examination, and, if so, whether it is associated with
the service-connected disability. The examiner should also offer an
assessment of the likely extent of additional functional loss
experienced as a result of any such factors with use and/or during
flare-ups. All examination findings, along with the complete

- 10-

rationale for each conclusion reached, should be set forth in a
typewritten report.

3. The RO should review the record to determine that all actions
have been accomplished in compliance with this REMAND, specifically
with respect to the questions asked of the orthopedic examiner. If
any requested action is not undertaken, or is taken in a deficient
manner, immediate corrective action should be accomplished.

4. After completion of the foregoing, and any other development
deemed warranted by the record, the RO should RO should adjudicate
the veteran's claim for a higher evaluation for his service-
connected right knee disability in light of all relevant evidence,
specifically to include that added to the claims file in connection
with this REMAND, and all pertinent legal authority, specifically
to include all that cited to herein.

5. If the benefits sought are not granted, the veteran and his
representative must be furnished an appropriate Supplemental
Statement of the Case and be afforded the applicable time period to
respond before the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to
accomplish additional development and adjudication,, and it is not
the Board's intent to imply whether the benefits requested should
be granted or denied. The veteran need take no action until
otherwise notified, but he may furnish additional evidence and/or
argument during the appropriate time frame. See Kutscherousky v.
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104,,108
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

- 11 -

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV , directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, pares. 8.44-8.45 and
38.02-38.03.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

- 12 - 



